Citation Nr: 0327774	
Decision Date: 10/16/03    Archive Date: 10/28/03

DOCKET NO.  02-21 699	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for a 
chronic low back disorder.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

A. Hinton, Counsel








INTRODUCTION

The veteran served on active duty from October 1952 to 
December 1956.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Montgomery, Alabama (RO), which denied the benefits sought on 
appeal.  

In a January 2003 rating decision, the RO denied claims of 
entitlement to service connection for a left shoulder 
disorder, right shoulder disorder, and for residuals of cold 
injury of the feet.  In February 2003, the veteran filed a 
statement which the Board construes as a notice of 
disagreement with respect to those claims.  This matter will 
be discussed in the Remand section of this decision.


FINDINGS OF FACT

1.  In an unappealed decision dated in May 1990, the RO 
denied the veteran's claim of entitlement to service 
connection for a low back disorder.

2.  The evidence received since the RO's unappealed May 1990 
decision is so significant that it must be considered in 
order to fairly decide the merits of the claim. 


CONCLUSIONS OF LAW

1.  The May 1990 RO rating decision, which denied the 
veteran's claim of entitlement to service connection for a 
low back disorder, is final.  38 U.S.C.A. § 7105 (West 2002).

2.  The additional evidence received since the May 1990 RO 
rating decision is new and material and the requirements to 
reopen the veteran's claim of entitlement to service 
connection for a low back disorder have been met.  38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  See, 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West Supp. 2002).  This law eliminates the 
concept of a well-grounded claim, and redefines the 
obligations of VA with respect to the duty to assist.  The 
new law also includes an enhanced duty to notify a claimant 
as to the information and evidence necessary to substantiate 
a claim for VA benefits.  The final rule implementing the 
VCAA was published on August 29,2001.66 Fed. Reg. 45,620-32 
(Aug. 29, 2001) (codified at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326(a)).  

The Board notes that the provisions of 38 C.F.R. § 3.156(a) 
regarding new and material claims were amended effective 
August 29, 2001.  These amendments are effective only on 
claims received on or after August 29, 2001.  As the 
veteran's claim was received after that date, the amendments 
to 38 C.F.R. § 3.156(a) are relevant in the instant case.  
See 66 Fed. Reg. 45620-45632 (August 29, 2001).

The veteran was notified of the VCAA and what evidence the VA 
would obtain in a letter of October 2002.  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  However, in a decision 
promulgated on September 22, 2003, Paralyzed Veterans of 
America v. Secretary of Veterans Affairs, No. 02-7007, -7008, 
-7009, -7010 (Fed. Cir. Sept. 22, 2003), the United States 
Court of Appeals for the Federal Circuit (Court) invalidated 
the 30-day response period contained in 38 C.F.R. § 
3.159(b)(1) as inconsistent with 38 U.S.C.§ 5103(b)(1).  
Under that decision no less than a one-year notice for 
response is required.  Nevertheless, given the decision 
below, for the purpose of reopening the veteran's claim the 
Board, the Board finds that the requirements of the VCAA have 
been met.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110, 1131 (West 2002). 
Service connection may be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2002).

Additionally, where a veteran served continuously 90 days or 
more during a period of war or during peacetime service after 
December 31, 1946, and arthritis becomes manifest to a degree 
of at least 10 percent within one year from the date of 
termination of service, such disease shall be presumed to 
have been incurred in or aggravated by service, even though 
there is no evidence of such a disorder during the period of 
service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 1991); 
38 C.F.R. §§ 3.307, 3.309 (2003).

A familial, congenital or developmental defect is not a 
disease or injury within the meaning of applicable law.  See 
38 C.F.R. § 3.303(c) (2003).  The VA General Counsel has 
defined a "defect" as an imperfection or structural 
abnormality or condition which is more or less stationary in 
nature. VAOPGCPREC 82-90 (O.G.C. Prec. 82-90).  

The General Counsel has held that service connection may be 
granted, to include based on aggravation, for diseases of 
congenital, developmental, or familial origin.  Service 
connection may not be granted for familial, congenital or 
developmental defects unless such defect was subject to 
superimposed disease or injury during military service that 
resulted in disability apart from the congenital or 
developmental defect.  Id.  

Factual Background

The evidence of record at the time of the May 1990 decision 
by the RO is briefly summarized. 

The veteran's service medical records show that during his 
October 1952 enlistment examination, the evaluation of the 
spine was normal.  Service medical records indicate that the 
veteran was first seen for low back pain complaints in May 
1953.  In March 1954 the veteran was seen for complaints of a 
sprained back after a barrel fell on his right shoulder and 
back the night before.  X-ray examination was negative at 
that time.  He was seen again in November 1954 for recurrent 
low backache.  findings included left lumbar spasm, no 
radiation of pain, no weakness or paresthesia.  The diagnosis 
at that time was lumbosacral strain.  

He was seen in December 1955 with complaints of pain in the 
back and that his leg gave way and he fell.  He had dull pain 
in the sacro area since injury in December 1955.  X-ray 
examination at that time showed that the lumbosacral spine 
was within normal limits.  When seen in January 1956 he 
reported that he hurt his back before Christmas.  His current 
complaint was that he was unable to get around and had fallen 
when his legs just gave away.  He complained of a sharp pain 
in the back present since fall.  

There are numerous records of treatment thereafter in 1956.  
An undated orthopedic clinic consultation sheet during this 
period contains an impression that the examiner felt that 
with the presence of a transitional vertebra of this sort 
with possible pseudoarthrosis and sclerosis on the left side, 
that a mechanical basis for the veteran's pain could not be 
ignored.

An October 1956 report of physical examination contains 
conclusions that orthopedic consultation failed to reveal any 
severe incapacity associated with complaints of low back pain 
and difficulty in bending and lifting.  The report of Medical 
Board examination in October 1956 noted on examination that 
evaluation of the spine was normal, and under psychiatric 
evaluation conversion reaction was diagnosed.

The report of VA examination in June 1959 revealed a 
diagnosis of pseudoarthrosis, transverse processes 5th lumbar 
vertebra with the sacrum - (Developmental) symptomatic by 
history.

In a June 1959 rating decision, the RO denied the veteran's 
claim for service connection for a low back disorder.  At 
that time the RO determined that the veteran's low back 
disorder was due to a congenital anomaly of the fifth lumbar 
vertebra and any aggravation of the condition was due to the 
natural progress of the disease.  The June 1959 decision is a 
final.  38 U.S.C.A. § 7105 (West 2002).  Subsequently 
received were private medical records, service records 
including a medical board report statement dated in September 
1980 which is to the effect that the veteran had a long 
history of back difficulties first noted in service.  The 
private medical records dated from 1988 to 1990 include an 
impression of low back pain and generalized osteoarthritis. 

In a May 1990 rating decision the RO denied service 
connection for a low back disorder.  At that time the RO 
determined that the evidence received since the June 1959 
decision did not show that the low back pain was incurred in 
service, and was not material.  On that basis the RO did not 
reopen the claim.  The veteran was notified of that decision 
and of his appellate rights in June 1990.  He did not appeal 
the May 1990 rating decision, which therefore became final.  
38 U.S.C.A. § 7105.  However, the veteran may reopen his 
claim by the submission of new and material evidence. 38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2003).

New and material evidence means evidence not previously 
submitted to agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim. See Hodge v. West, 155 F. 3d 
1356 (Fed. Cir. 1998); 38 C.F.R. § 3.156(a) (2002).

In this regard, the appellant's statements and testimony are 
considered to be competent evidence when describing features 
or symptoms of an injury or illness or an event.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  The United States Court 
of Appeals for Veterans Claims (Court) has held that, in 
determining whether evidence is new and material, the 
credibility of the new evidence is, preliminarily, to be 
presumed.  See Justus v. Principi, 3 Vet. App. 510 (1992).

The new evidence received subsequent to the May 1990 rating 
decision denial of service connection for a low back disorder 
includes private medical records and the transcript of a May 
2003 video-conference hearing before the undersigned Veterans 
Law Judge.

Private medical records show treatment in the late 1990s 
through April 2002 for low back complaints.   His back 
problems were variously diagnosed, to include erosive 
osteoarthritis, progressive, and degenerative disc disease of 
the lumbar spine with herniated disc surgery with residual.

Most recently, the veteran testified at a video-conference 
hearing before the undersigned Veterans Law Judge in May 
2003.  During that hearing the veteran described the injuries 
to his back during service and subsequent symptomatology and 
treatment.

Analysis

To summarize the Board finds that the evidence received since 
the May 1990 decision is new and material in that the 
evidence shows the pertains directly to treatment for the low 
back disorder and symptoms during and following service and 
contains additional information concerning the current nature 
and etiology of the veteran's low back disorder.  See Justus 
v. Principi, 3 Vet. App. 510 (1992).  Accordingly, the claim 
is reopened.  


ORDER

As new and material evidence has been received, the claim for 
service connection for a low back disorder is reopened.  To 
this extent only, the appeal is allowed.


REMAND

Having reopened the veteran's claim for service connection 
for a low back disorder, the current decision must be made 
based on a de novo review of the evidence.  

In an April 2002 private medical report, the examiner 
indicated that he had followed the veteran over the years, 
providing treatment for the veteran's low back disorder. The 
Board finds that any subsequent treatment records from this 
provider that may exist since April 2002 would be helpful and 
should be obtained.  Further, following a careful review of 
the record, it is the opinion of the Board that a 
contemporaneous and thorough VA examination is warranted to 
determine the nature and etiology of any present low back 
disorder.  Littke v. Derwinski, 1 Vet. App. 90 (1990).  In 
February 2003 the veteran indicated that he had sent in a 
request for medical records for his back, shoulders and 
frozen feet.  It is unclear from a review of the evidence 
whether he is requesting copies of records from his 
adjudications claims folder.  The Board finds that this 
matter should be clarified.

In a January 2003 rating decision, the RO denied claims of 
entitlement to service connection for a left shoulder 
disorder, right shoulder disorder, and for residuals of cold 
injury of the feet.  In February 2003, the veteran filed a 
statement, which the Board construes as a notice of 
disagreement with respect to those claims.  Thus, a statement 
of the case concerning those issues is required.  See 
Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, this case is REMANDED for the following action:

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002) are fully complied with and 
satisfied.  See also 66 Fed. Reg. 45620-
32 (August 29, 2001) (38 C.F.R. § 3.159).  
In addition, the RO must ensure that all 
VCAA notice obligations have been 
satisfied in accordance with the recent 
decision in Paralyzed Veterans of America 
v. Secretary of Veterans Affairs, as well 
as 38 U.S.C.A. §§ 5102, 5103, and 5103A, 
(West 2002), and any other applicable 
legal precedent.  See also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).


2.  The RO should furnish the veteran the 
appropriate release of information forms 
in order to obtain copies of all private 
and VA medical records pertaining to 
treatment for the low back discharge from 
active duty to the present which have not 
been previously submitted.  He should 
identify the approximate dates he 
received treatment from each provider.   

3.  Thereafter, make arrangements with 
the appropriate VA medical facility for 
the veteran to be afforded an examination 
by an orthopedist in order to determine 
the nature, severity, and etiology of any 
disabilities involving the low back.  All 
indicated evaluations, studies, tests, 
and specialized examinations deemed 
necessary should be performed.  The 
veteran's claims folder should be 
reviewed by the examiner prior to 
examination.  It is requested that the 
physician obtain a detailed history of 
any inservice and post service injuries 
to the low back.  The examiner is 
requested to indicate whether the veteran 
has a defect of the lumbosacral spine 
which is of congenital, developmental, or 
familial origin.

Following the examination, it is 
requested that the examiner provide an 
opinion as to whether it is as likely as 
not that any acquired low back disorder 
diagnosed is related to service, to 
include the inservice injuries cited by 
the veteran regarding a barrel falling on 
his back in 1953 or 1954 and an injury 
when he hit his back on a sink later in 
1954 or 1955?


The examiner should set forth the 
complete rationale underlying any 
conclusions drawn or opinions expressed 
in an examination report.

4.  Thereafter the RO should readjudicate 
the issues in appellate status, to 
include entitlement to service connection 
for a low back disorder based on a de 
novo review of the record.  If the 
benefits sought is not granted the RO 
should furnish the veteran and his 
representative a supplemental statement 
of the case and an opportunity to 
respond.

5.  The RO should furnish the appellant a 
statement of the case regarding the RO's 
January 2003 decision which denied the 
veteran's claims for service connection 
for a left shoulder disorder, right 
shoulder disorder, and for residuals of 
cold injury of the feet.  The veteran 
should be provided with the applicable 
laws and regulations in this instance and 
informed of the evidence considered and 
the reasons and bases for the RO's 
determination. The veteran should be 
informed of the requirements necessary to 
perfect an appeal regarding these issues.  
The RO is informed that these issues are 
not before the Board until timely 
perfected. 

Thereafter, the case should be returned to the Board, if in 
order.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.43 and 38.02.



	                     
______________________________________________
	ROBERT P. REGAN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



